Citation Nr: 1506342	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of tuberculosis (TB).

2.  Entitlement to an initial compensable evaluation for residuals of a left varicocelectomy.

3.  Entitlement to service connection for chest pain/costochondritis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for colon polyps, claimed as diverticulitis.

6.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to a service-connected disability. 

7.  Entitlement to service connection for a peptic ulcer or antritis, to include as secondary to a service-connected disability. 

8.  Entitlement to service connection for a respiratory condition, to include as secondary to TB/treatment for TB.

9.  Entitlement to service connection for the bilateral hips to include as secondary to TB/treatment for TB.

10.  Entitlement to service connection for a left knee disability.  

11.  Entitlement to service connection for a heart disorder to include as secondary to TB/treatment for TB.

12.  Entitlement to service connection for a cervical spine disorder, claimed as a pinched neck nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from April 1979 to July 1990 with service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his friend testified before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in May 2009.  The Veteran also testified at a Travel Board hearing before the undersigned at the RO in June 2012.  

The issues of entitlement to service connection for hypertension, alcohol abuse, fatty deposits of the liver, high cholesterol, and joint pain, other than of the left knee and bilateral hips were adjudicated in a September 2013 Board decision which also remanded the remaining issues listed on the front page of this decision.  

The Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for hemorrhoids, colon polyps, GERD, a peptic ulcer, antritis, a respiratory condition, bilateral hips, a left knee disability, a heart disorder, and a cervical spine disorder, are addressed in this decision. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's TB is asymptomatic.

2.  The Veteran's residuals of a left varicocelectomy are productive of daytime voiding between 1-2 hours.

3.  The Veteran's costochondritis is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for TB have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6731 (2014). 

2.  The criteria for a 20 percent for residuals of a left varicocelectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115(a), Diagnostic Code 7599-7525 (2014).

3.  Costochondritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 1996 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluations assigned following the granting of service connection.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to higher ratings and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, identified private treatment records, and Social Security Administrative (SSA) records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at an RO and a Board hearing.  The hearings were adequate as the DRO and Acting Veterans Law Judge who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Residuals of TB

Under the diagnostic code for inactive chronic pulmonary TB, residuals are rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under Diagnostic Code 6600.  38 C.F.R. § 4.97, 6731.  

The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where FVC is 75 to 80 percent of predicted or DLCO (SB) is 66 to 80 percent.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of the value predicted or DLCO (SB) is 56 to 65 percent of value predicted.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of the value predicted; DLCO D (SB) is 40 to 55 percent value predicted; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if FVC is less than 50 percent of value predicted; DLCO (SB) is less than 40 percent value predicted; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.

The General Rating Formula for Restrictive Lung Disease provides that a 10 percent rating for FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent of predicted value.  A 30 percent rating contemplates FEV-1 of 56 to 70 percent of predicted value, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent of predicted value.  A 60 percent rating is assigned for FEV-1 of 40 to 55 percent of predicted value, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent of predicted value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845.

Chronic bronchitis warrants a 10 percent rating where testing reveals an FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating is warranted where testing reveals an FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 rating is warranted where FEV-1/FVC is less than 40 percent; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization; or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).  Under the Diagnostic Code for inactive chronic pulmonary TB, residuals are rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under Diagnostic Code 6600.  38 C.F.R. § 4.97, 6731.

During service, the Veteran had a positive sputum test for TB.  He was placed on a treatment course of Isoniazid, Rifampin, and Pyridoxine.  By separation from active duty, the Veteran had completed a 6 month treatment and his chest x-rays were clear.  There were no residual symptoms.   Post-service, in August 2009, the Veteran was afforded a VA examination.  There was no active disease on x-ray.  No residuals of TB were identified.  Likewise, when examined by VA in November 2013, the Veteran was asymptomatic for his TB.  It was noted that the TB did not require use of oral or  parenteral corticosteroid medications, the use of inhaled  medications, the use of oral  bronchodilators, the use of antibiotics, or the use of outpatient oxygen therapy.  X-rays noted no abnormalities or residuals of TB.  The Veteran was examined and pulmonary function tests were performed.  However, the examiner specifically indicated that there were no residuals due to TB itself.  Thus, any pulmonary function deficits were not attributable to TB.  Since the Veteran has not exhibited any respiratory impairment due to TB during the entire appeal period, a compensable rating is not warranted.  

Residuals of a Left Varicocelectomy

The Veteran's status-post left varicocelectomy has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525.  Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  Urinary tract infections which result in renal dysfunction-which is not present here-are rated as renal dysfunction.  Tubercular infections are rated in accordance with §§ 4.88b or 4.89, as appropriate.  In this case, TB is service-connected and rated separately.  The use of two rating codes and a "99" denotes a rating by analogy. 38 C.F.R. §§ 4.20, 4.27. 

During service, the Veteran underwent a varicocelectomy.  Post-service, in August 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran had urinary symptoms consisting of frequent daytime voiding every 1-2 hours.  There were no other urinary symptoms.  The penis, testicle, scrotum, spermatic cord, and epididymis examination were normal, other than erectile dysfunction which was due to another cause.  It was noted that the Veteran did not have significant residuals.  

The Board notes that a condition without a diagnostic code may be rated under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The Veteran has been rated under Diagnostic Code 7525 which provides that the rating should be made pursuant to the criteria for urinary tract infection, or, for tubular infections according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525.  Since the Veteran has already been rated for TB, a rating on that basis is not in order.  

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.

In this case, the Veteran has not had any urinary tract infections nor has he exhibited symptoms due to his varicocelectomy compatible with the rating criteria for urinary tract infections.  However, the VA examiner noted that the Veteran has urinary frequency.  The examiner provided no indication that this symptom was due to other etiology, as the examiner had done with regard to erectile dysfunction.  Since the symptom was noted under the examination portion reflective of the Veteran's varicocelectomy, it is reasonable to conclude that urinary frequency is a current manifestation thereof.  Also, while the Board is mindful that the examiner stated that the Veteran had no significant residuals, the examiner did not state that there were no actual residuals (as opposed to TB where it was noted that there are no residuals).  

As such, a rating based on urinary frequency is appropriate as the current manifestation is urinary frequency.  The diagnostic code utilized depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in diagnostic code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  According to the criteria for urinary frequency listed in 38 C.F.R. § 4.115a, a maximum 40 percent rating is assigned for disability resulting in a daytime voiding interval of less than one hour or awakening to void five or more times per night; a 20 percent rating is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four hours per night.  A 10 percent rating contemplates a daytime voiding interval between two and three hours, or; awakening to void two times per night; or marked obstructive symptomatology.  

In this case, affording the Veteran all reasonable doubt, the Veteran meets the criteria for a 20 percent rating based on his daytime voiding urinary frequency, but no higher since that rating criteria specifically describes his exact symptom.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating for TB, but the evidence supports a higher rating of 20 percent for left varicocelectomy residuals.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations or marked interference with employment as the examiners did not indicate any such interference.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records reflect that in November 1984, the Veteran reported chest pain.  Chest pain was again indicated in June 1989 and a diagnosis of costochondritis was made.  In June 1996, it was noted that the Veteran had chest discomfort, non-cardiac in nature.  He had chest pain when he separated from service.  He has reported that he has continued to have chest pain since then.  On recent 2013 VA examination, the examiner noted the Veteran's complaints of chest pain and the diagnosis of costochondritis in 1984, but opined that his complaints of chest pain and diagnosis of costochondritis in 11/1984 are unrelated to the cardiomyopathy.  

The Board accepts that the Veteran's non-cardiac chest pain is unrelated to cardiomyopathy because that is a cardiac disorder.  The Veteran has apparently experienced chest pain that is non-cardiac and cardiac, as he also has heart diagnoses.  With regard to non-cardiac chest pain, he has an inservice diagnosis of costochondritis and has reported recurrent chest pain since that time.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  All reasonable doubt is resolved in the Veteran's favor.  The Veteran is both competent to report chest pain, in this case non-cardiac, and credible in those reports.  Accordingly, service connection for costochondritis is warranted.  


ORDER

Entitlement to an initial compensable evaluation for residuals of TB is denied.

Entitlement to an initial 20 percent evaluation for residuals of a left varicocelectomy is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for costochondritis is granted.


REMAND

In the Board's prior remand, the Board indicated that the Veteran should be evaluated to assess his claimed disabilities.  In pertinent part, the VA examiner was requested to provide an opinion as to whether the claimed disabilities were related to service.  However, the opinion portion of the examination report contained some inconsistencies.  Accordingly, an addendum is required.

In November 2013, the Veteran was examined.  With regard to service connection for hemorrhoids, colon polyps (claimed as diverticulitis), GERD/peptic ulcer/antritis, a respiratory disorder (other than TB) bilateral hip disability (avascular necrosis), the examiner opined that the claimed conditions clearly and unmistakably existed prior to military and were not clearly and unmistakably aggravated beyond the natural progression of the diseases by military service.  However, the Veteran's entrance examination did not note any of these disabilities as present when he entered service nor did the examiner provide a rationale for that conclusion.  Further, there does not appear to be a basis in the service treatment records.  Thus, an addendum should be obtained from a VA examiner other than the examiner who conducted the November 2013 examination.  The Board further notes that although a private examiner indicated that the bilateral hip disorder was due to steroid use due to TB, the service treatment records reflect that the inservice TB treatment was non-steroidal in nature.  Subsequent to service, records from the Internal Medicine of Carmel in 2006 reflect Prednisone treatment; however, it does not appear that the treatment was for TB residuals.  If the Veteran received post-service steroid treatment for TB, he should provide evidence of that treatment.  Likewise, although his chiropractor indicated that there was a relationship between the hip disease and service, the chiropractor did not furnish sufficient rationale or address the role of alcohol use; thus the Veteran is invited to supplement that opinion.

With regard to the claimed left knee disability, the examiner concluded that the Veteran did not have a left knee disability as the Veteran only had subjective complaints with no physical or radiographic findings to support a diagnosis.  However, the Veteran does not exhibit full range of flexion.  Thus, there are actually current positive physical findings.  As such, an addendum opinion is also required for that issue.  

With regard to service connection for a heart disorder, the Veteran has been diagnosed with an enlarged heart and cardiomyopathy as well as coronary artery disease (see Clarian Health Methodist Hospital records dated March 2009).  Although the VA examiner provided an opinion with regard to direct service connection, no opinion regarding whether a heart disorder is secondary to TB/treatment for TB was furnished.  Thus, an addendum opinion is also required for that issue.  

With regard to service connection for a cervical spine disorder, claimed as a pinched neck nerve, the VA examiner opinion that it is less likely than not that the  claimed condition was incurred in or caused by military service because although the Veteran reported intermittent symptoms, his records do not show treatment for a cervical spine disability.  However, the April 2012 letter of his chiropractor indicated that the cervical spine disorder is related to inservice incidents (in part), but he was not specific in that regard.  Nonetheless, it appears that the Veteran has received treatment for this disability, converse to the VA examiner's opinion, and the lack of treatment alone does not bar a nexus finding.  As such, an addendum opinion is also required for that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran updated VCAA notice.  Inform him that he was supplement the April 2012 letter from his chiropractor as that letter was not specific regarding the claimed etiologies to service for his neck and hip disabilities and did not address alcohol use.  Also, inform the Veteran to furnish VA with information regarding any post-service steroid treatment for TB, including from Dr. Meading.  If he has received such treatment, after securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already part of the record.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Obtain a VA medical addendum from an examiner other than the examiner who performed the November 2013 VA examination.  The record should be reviewed.  If the inquiries cannot be answered without a current examination, then an examination should be conducted prior to the addendum opinion.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hemorrhoids, colon polyps (claimed as diverticulitis), GERD, peptic ulcer, antritis, respiratory disorder (other than TB), bilateral hip disability (avascular necrosis), heart disorder (including enlarged heart, myopathy, and coronary artery disease), left knee disability, and cervical spine disability had a clinical onset during service, if arthritis of any joint or valvular heart disease was manifest in the initial post-service year, or if any claimed disability or is otherwise related to any in-service disease, event, or injury.  

With regard to the hemorrhoids, colon polyps (claimed as diverticulitis), GERD, peptic ulcer, antritis, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hemorrhoids, colon polyps (claimed as diverticulitis), GERD, peptic ulcer, antritis, are proximately due to, or the result of, the service-connected scrotal pain.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hemorrhoids, colon polyps (claimed as diverticulitis), GERD, peptic ulcer, antritis, are permanently aggravated by the Veteran's service-connected scrotal pain.  

With regard to the enlarged heart, cardiomyopathy, and coronary artery disease as well as a respiratory disorder other than TB, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that heart disability as well as a respiratory disorder other than TB, are proximately due to, or the result of, the service-connected TB/treatment for TB.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any heart disability as well as a respiratory disorder other than TB, are permanently aggravated by the Veteran's service-connected TB/treatment for TB.  

The examiner should consider the evidence of record, including the Veteran's lay reports that he developed colon issues due to the diet and bathroom irregularities during service; that there are multiple inservice GI complaints as well as a diagnosis of antritis as well as ulcer disease; that he has respiratory problems with breathing, and was exposed to motor pool fumes and dust and asbestos, that the Internal Medicine of Carmel 2005 records were indicative of restrictive lung disease, and that an August 2009 VA examination indicated asthma; that he received steroid treatment for TB which caused hip disabilities (if confirmed per paragraph #1); that his chest pain inservice indicated cardiac impairment which continued, that there were inservice complaints of left knee pain while in service in January 1980, that he jumped on and off of Bradley Fighting vehicles for 12 years, and that his left knee disability has been present since service; and that his cervical spine disorder commenced with an incident when he was moving furniture (the moving of the furniture is documented in the service treatment records).  

If any current disabilities are solely due to alcohol abuse, the examiner should so state.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


